Citation Nr: 0213214	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  00-10 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
left femur fracture and femoral vein laceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1995 to July 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which granted service connection for 
residuals of a left femur fracture and femoral vein 
laceration and assigned a noncompensable evaluation effective 
July 29, 1998.


FINDING OF FACT

Throughout the period under consideration, the veteran's 
residuals of a left femur fracture and femoral vein 
laceration has been manifested by some limitation of motion 
of the ankle and pain, with mild muscle atrophy involving the 
left quadriceps and hamstring muscle.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation (but no higher) for 
the veteran's service connected residuals of a left femur 
fracture and femoral vein laceration have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.321(b)(1), Part 4, §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5262 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran's October 1998 VA examination noted that the 
veteran had multisystem injuries secondary to a motor vehicle 
accident in December 1996, retroperitoneal hematoma with 
nonfunctioning right kidney, splenectomy, liver laceration, 
pulmonary contusion, spontaneously resolved, left femur 
fracture and left femoral vein and permanent left foot drop, 
right scapula fracture with residual pain, fracture, 
transverse process of L2, L3 and L4 with residual pain, 
multiple scars related to above injuries and surgeries and 
incisional hernia over abdominal scar.  The diagnosis at the 
VA joints examination was status post healed fracture, femur 
and healed fracture, scapula with foot drop.  The veteran 
reported that he worked as a waiter, and occasionally 
stumbled secondary to foot drop, could not run due to lack of 
mobility, was deficient in sports, could not ride a bicycle, 
and could not hold his foot up.  The radiology report 
indicated that the left tibia and fibula demonstrated no 
abnormality.  The VA arteries, veins and miscellaneous 
examination noted injury to left saphenous vein without 
residual problems. 

At his July 2000 RO hearing, the veteran testified to pain in 
his leg especially when it got cold.  He indicated that his 
leg throbbed and kept him from sleeping at times.  The 
veteran reported that he was not receiving any formal 
treatment for his leg problem and treated himself by doing 
some weight lifting.  He indicated that his leg was weaker, 
tired easily, and was smaller, or atrophied.  

At his April 2002 VA examination, the veteran reported that 
after discharge from service he had worked waiting tables 
intermittently and worked as a party promoter.  He currently 
described progressively worsening symptoms involving his left 
leg with continuous intermittent pain involving his left 
lower extremity two to three times per week especially with 
changes in the weather and periods of prolonged walking.  He 
reported he was able to do activities of daily living without 
limitation.  He could walk up to two blocks with pain before 
having to stop.  He used an ankle foot orthotic but no other 
supportive devices.  He indicated he took ibuprofen 
occasionally for pain, it did afford him some relief.

The examination showed that on visual inspection of his left 
thigh, there was a 36-cm lateral left thigh scar.  It was 
clean, dry, and intact without erythema or tenderness to 
palpation superficially, but there was moderate discomfort 
and tenderness to deep palpation of the left lateral thigh.  
The medial aspect of the thigh had an 11.5 linear scar.  It 
was clean, dry, and intact without erythema or tenderness to 
palpation.  The veteran had no visual scars in the entirety 
of his right lower extremity.  

The bilateral knees and visual inspection had no appreciable 
scars and joint deformity.  On palpation, there was no 
tenderness to palpation of a greater aspect of his bilateral 
knees.  He had no ballotable effusions bilaterally.  He had 
no evidence of muscle atrophy proximal or distal to his right 
knee, but did have evidence of muscle atrophy to a mild 
degree involving his left quadriceps and hamstring muscle 
groups in the left by comparison to the right.  The veteran 
had 5/5 motor strength in both knee flexion and extension 
bilaterally.  With the knees in full extension, he had no 
evidence of joint laxity of medial/lateral collateral 
ligament.  With the knees in 30 degrees of flexion, he had a 
negative anterior and posterior drawer sign.  On assessment 
of range of motion, the veteran had a flexion of the left nee 
of 130 degrees without pain limitation.

The examination of the bilateral ankles on visual inspection 
showed no appreciable scar and joint deformity.  On 
palpation, the veteran had no tenderness to palpation of the 
greater aspect of his ankles.  On assessment of range of 
motion, he had no evidence of joint laxity of mediolateral 
collateral ligaments of his bilateral ankles with the ankles 
in neutral position.  The veteran had 5/5 motor strength in 
both plantar flexion and dorsiflexion on the right.  He had 
3-/5 left plantar flexion and had 1+/5 left dorsiflexion, 
this was consistent with his peroneal injury.  The veteran 
had normal plantar reflexes bilaterally.  The veteran's left 
foot had flexion of 35 degrees further limited by pain at 35.  
He had dorsiflexion of approximately 5 degrees further 
limited by weakness at 5 involving his ability to dorsiflex 
his foot.  He had inversion and eversion of 5 degrees further 
limited by weakness at 5 involving his left foot.

The examiner noted that the veteran did not demonstrate any 
subluxation or lateral instability of the left knee at the 
time.  The summary noted left femur fracture requiring open 
reduction internal fixation as well as peroneal nerve injury 
resulting in a left-foot drop as well as saphenous vein 
laceration, post repair, x-rays showed support rod and screws 
through the mid diaphysis of the left femur and mild 
periosteal reaction; normal left knee examination, x-ray was 
normal; mild left ankle strain, x-ray was normal.  The 
opinions indicated normal range of motion of the left knee; 
no arthritis of the left knee; no left knee or ankle 
disability; no left knee weakened movement, excess 
fatigability, incoordination, or pain on use attributable to 
the service connected disability; no subluxation or lateral 
instability of the left knee.

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 State. 2096 (2000).  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126, (West Supp. 2002); see 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. 
Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding 
that only section 4 of the VCAA, amending 38 U.S.C. § 5107, 
was intended to have retroactive effect).  The VCAA provided 
that nothing in amended section 5103A, pertaining to the duty 
to assist claimants, shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  
38 U.S.C.A. § 5103A(f) (West Supp. 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes VA examinations dated October 
1998 and April 2002.  No additional pertinent evidence has 
been identified by the veteran. 

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45, 620, 45, 630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
March 1999 rating decision, November 1999 statement of the 
case, the October 2000 and May 2002 supplemental statements 
of the case, and December 2001 Board remand.  In January 
2002, the veteran was mailed a VCAA letter advising him of 
the law establishing new duties for the VA.  The veteran was 
advised to submit evidence showing that his service connected 
disability or disabilities have worsened and now meet the 
criteria for a higher rating.  The veteran was informed to 
submit any evidence that supported his claim to a compensable 
evaluation for the residuals of a left femur fracture and 
femoral vein laceration and to identify all VA and non-VA 
health care providers who had treated him for this condition 
since military service.  As a result of a remand in December 
2001, the veteran was scheduled for a VA examination, which 
was conducted in April 2002.  Therefore, VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed.

The service connected residuals of a left femur fracture and 
femoral vein laceration is an original claim placed in 
appellate status by a notice of disagreement taking exception 
with the initial rating assigned by the RO after a grant of 
service connection.  See Fenderson v. West, 12 Vet. App. 119, 
127 (1999).  Accordingly, consideration must be given to the 
possibility of staged ratings during the entire time period 
covered by the appeal.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran's service-connected residuals of left femur 
fracture and femoral vein laceration are currently rated as 
noncompensable or 0 percent disabling under the provisions of 
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5262.  That 
diagnostic code addresses impairment of the tibia and fibula 
and provides a 10 percent evaluation with slight knee or 
ankle disability.  A 20 percent evaluation is provided for 
moderate knee or ankle disability.  A 30 percent evaluation 
is provided for marked knee or ankle disability, and a 40 
percent evaluation where there is nonunion of the tibia and 
fibula, with loose motion, requiring a brace.  The RO's 
assignment of a rating under diagnostic code 5262 represents 
an effort to select a diagnostic code which is most 
consistent with the manifestations resulting from the 
veteran's service-connected residuals of fracture of the 
tibia and fibula, and which is most favorable to the veteran.

Analysis

A review of the medical evidence of record reflects that the 
veteran's service-connected disability is manifested by 
evidence of pain on manipulation and use, with muscle atrophy 
to a mild degree involving his left quadriceps and hamstring 
muscles.  It is noted that the veteran is separately rated 
under Diagnostic Code 8521 for nerve damage left lower 
extremity with foot drop.  At his July 2000 RO hearing, the 
veteran testified that his leg throbbed and was weaker than 
his right leg.  At his April 2002 VA examination, the 
examiner noted evidence of muscle atrophy to a mild degree 
involving his left quadriceps and hamstring muscle.  Range of 
motion of the left knee was flexion to 130 degrees without 
pain.  The left ankle showed 3-/5 left plantar flexion and 
1+/5 left dorsiflexion, which the examiner noted, was 
consistent with his peroneal injury.  The veteran's left foot 
had flexion of 35 degrees further limited by pain at 35 
degrees.  He had dorsiflexion of approximately 5 degrees 
further limited by weakness at 5 degrees involving his 
ability to dorsiflex his foot.  The veteran had inversion and 
eversion of 5 degrees further limited by weakness at 5 
degrees involving his left foot.  The examiner also noted 
left ankle strain.  

Upon careful consideration of this evidence and with all 
reasonable doubt resolved in the veteran's favor, it is 
concluded that this evidence more nearly approximates to a 10 
percent evaluation for the residuals of a left femur fracture 
and femoral vein laceration throughout the appeal period.  
However, a rating beyond 10 percent is not warranted.  There 
is no clinical evidence of moderate knee or ankle disability 
to warrant a 20 percent evaluation under Diagnostic Code 
5262.  The April 2002 VA examination found flexion of the 
left knee to 130 degrees as well as slight limitation of 
motion and pain involving the left ankle.  The examiner's 
findings of ankle weakness and limitation of motion was 
mainly attributed to his separately rated foot drop.  X-rays 
of the left ankle and knee were normal.  The examiner found 
no arthritis of the left knee, no left knee weakened 
movement, excess fatigability, incoordination, no subluxation 
or lateral instability.  

The veteran's residuals of a left femur fracture and femoral 
vein laceration do not cause additional functional impairment 
due to pain on use so as to warrant the assignment of a 
higher disability evaluation under the provisions of 38 
C.F.R. 4.40 and 4.45.  As noted above, there is no objective 
evidence to show that the veteran has additional functional 
loss due to pain, weakness, fatigue, or any other symptom to 
a degree that would support a rating in excess of 10 percent 
under the applicable rating criteria.  See 38 C.F.R.§ 4.40, 
4.45; DeLuca, 8 Vet. App. at 204-7.

It is concluded that the veteran is adequately compensated 
for his demonstrated level of symptomatology to include 
functional loss by the assigned 10 percent rating.  The 
additional factors to be considered under 38 C.F.R. §§ 4.40 
and 4.45 do not support a higher rating. 

Finally, a higher rating is also not appropriate under 
38 C.F.R. § 3.321(b).  As to the disability picture 
presented, the veteran's residuals of a left femur fracture 
and femoral vein laceration is not so unusual or exceptional, 
with such related factors as frequent hospitalization and 
marked interference with employment, so as to render 
impractical the regular schedular standards.  38 C.F.R. 
§ 3.321(b).  The record does not reflect frequent hospital 
care, and any interference with the veteran's employment in 
this case is not beyond the average impairment of earning 
capacity contemplated by the regular schedular criteria.  It 
is noted 10 percent rating for the residuals of a left femur 
fracture and femoral vein laceration accounts for what is 
considered to be the average impairment of earning capacity 
for veteran's disability.  In sum, the regular schedular 
criteria are shown to provide adequate compensation in this 
case, and consequently, a higher rating on an extraschedular 
basis is not warranted.



ORDER

Entitlement to a disability evaluation of 10 percent, but no 
higher, for residuals of a left femur fracture and femoral 
vein laceration is granted, subject to the laws and 
regulations governing the award of monetary benefits.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

